Affirmed and Opinion filed March 3, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00124-CV

        TEXAS CONSTRUCTION SPECIALISTS, L.L.C., Appellant

                                        V.
                       SKI TEAM VIP, L.L.C., Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-68662

                                    OPINION

      Texas Construction Specialists, L.L.C. (“TCS”) appeals a judgment in favor
of Ski Team VIP, L.L.C. (“Ski Team”). In four issues, TCS argues the trial court
(1) abused its discretion by failing to grant TCS’s motion for new trial because
TCS did not have notice of the trial setting; (2) erred by striking TCS’s pleadings
because the motion to strike was not set or noticed; (3) erred by awarding Ski
Team attorney’s fees because a limited liability company may not recover
attorney’s fees for a breach of contract claim under Texas Civil Practice and
Remedies Code section 38.001; and (4) erred by awarding Ski Team attorney’s
fees when it did not properly segregate its fees. We affirm.

                                   BACKGROUND

      In 2016, TCS and Ski Team entered into a construction contract under which
TCS was supposed to perform work at a subdivision in Seabrook, Texas. A
dispute arose between the parties. TCS believed it was owed progress payments
under the contract which Ski Team did not pay. Ski Team believed that TCS failed
to achieve substantial or final completion of the work required under the contract
and abandoned the project. TCS filed two mechanic’s and materialman’s liens
against Ski Team in July 2016. It then filed suit against Ski Team in October
2016, alleging claims for breach of contract, specific performance, and foreclosure
of mechanic’s and materialman’s liens. Ski Team filed an answer and alleged
counterclaims for breach of contract, fraudulent lien, and invalid lien.

      In May 2017, TCS filed its first amended petition to include Ski Team’s
registered agent, Mark Caldwell, and managing member/director, Ashley Caldwell,
in the suit. TCS also added claims for fraud, fraud in the inducement, and fraud by
nondisclosure. Ski Team filed its First Amended Counterclaim in July 2018,
alleging (1) a breach of contract claim, a fraudulent lien claim and an invalid lien
claim; and (2) seeking to recover attorney’s fees “from TCS pursuant to: TEX.
CIV. PRAC. REM. CODE § 12.006 (fraudulent lien); . . . § 38.001, et seq. (breach
of contract); TEX. PROP. CODE § 53.156 (proceeding to declare a lien
invalid/unenforceable).”

      In February 2019, TCS’s attorney, Ronald Hall, filed a motion to withdraw
and asserted that TCS’s corporate representative, Mark Young, agreed to Hall’s
withdrawal. In April 2019, Hall filed a notice of appearance, stating that Tom
Dickens “is appearing for Plaintiff Texas Construction Specialists, L.L.C. as lead
                                          2
attorney in this case.” Ski Team opposed Hall’s motion to withdraw. In July
2019, Dickens filed a motion to withdraw as attorney for TCS and Young, alleging
he is unable to effectively communicate with his client and that he and his client
have a conflict of interest.

      Although Hall had filed a motion to withdraw, he filed a second amended
petition on behalf of TCS on August 7, 2019, adding Suretec Insurance Company
(“Suretec”) as a party to the suit.1 That same day, Hall also filed a suit on behalf of
TCS against Suretec in the 269th district court in Harris county. The parties do not
dispute that the allegations and claims in that second lawsuit were duplicative of
those in the first suit already pending in the 295th district court.

      On August 23, 2019, Dickens filed a motion for continuance on behalf of
TCS because trial in the first lawsuit was set for August 27, 2019. In the motion,
Dickens stated that (1) he and TCS “have not had an opportunity to prepare for this
case because of ineffective communication between Counsel and the Plaintiff in
this case”; (2) TCS “by and through its attorney Ron Hall has filed an amended
pleading in this case and has sued Suretec Insurance Company who issued the
bond that was put in place”; and (3) TCS needs an opportunity to conduct
discovery regarding Suretec as it is a necessary party in the first suit. Ski Team
opposed the motion, noting that the first suit is on its sixth trial setting and that trial
was set to begin on August 27, 2019.

      The trial court held a hearing on TCS’s motion for continuance and
Dickens’s motion to withdraw as counsel on August 27, 2019.                         TCS’s
representative, Mark Young, was present at the hearing. The trial court granted
Dickens’s motion to withdraw; granted TCS’s motion for continuance; and reset

      1
        Suretec issued surety bonds which Ski Team obtained and filed to release the
mechanic’s and materialman’s liens filed by TCS on property owned by Ski Team.

                                            3
the trial for November 5, 2019. The court also advised Young that this would be
TCS’s last continuance; that Young would be unable to represent TCS because he
is not an attorney; and that Young should obtain counsel for TCS. In September
2019, the trial court granted Hall’s motion to withdraw as TCS’s counsel in the
first suit.

       Ski Team, the Caldwells, and Suretec (collectively, “Defendants”) filed a
motion to strike TCS’s pleadings on October 9, 2019, arguing that the pleadings
should be struck because TCS is a limited liability company whose counsel has
withdrawn, TCS failed to retain new counsel, and TCS can only appear through a
licensed attorney. On the same day, the Defendants filed a Notice of Submission
on Defendants’ Motion to Strike Plaintiff’s Pleadings, which they also sent to
Young. The notice stated that the motion to strike is set for submission on October
21, 2019.

       On October 24, 2019, the trial court informed the parties via email that this
case was on standby in the 295th district court starting November 4, 2019. Four
days later, the court informed the parties via email that the “Court has ASSIGNED
this case to start 11/4/19 @ 1:30 p.m.”

       Young, on behalf of TCS, filed a motion for continuance on October 31,
2019. In the motion, Young acknowledged that the trial court at the August 27,
2019 hearing “instructed TCS to secure an attorney to represent TCS in this case.”
He alleged the two attorneys he found to represent TCS had told him they could
not go to trial on November 4, 2019. He requested the trial court grant TCS’s
“motion for continuance of the current trial setting now set for November 4, 2019
for six months.”

       On November 1, 2019, a hearing on Suretec’s motion to dismiss the second
lawsuit filed by Hall on behalf of TCS was held in the 269th district court. Hall
                                          4
appeared at the hearing to represent TCS. There, the trial judge told the parties that
the second lawsuit, instead of being dismissed, should best be consolidated into the
first lawsuit pending in the 295th district court. After the hearing, Suretec filed an
emergency motion to consolidate, stating that “TCS’s claim against Suretec in the
269th Lawsuit is a duplicate of TCS’s claim against Suretec in this suit. The
relevant facts and evidence necessary for trial as to Suretec will be the same in
both suits. Consolidation of the 269th Lawsuit into the prior-filed suit pending in
this [295th] Court would promote judicial economy and resources.” The hearing
on the emergency motion was set for November 4, 2019.

      On November 4, 2019, the trial court called the case to trial. Counsel
representing the Defendants appeared. But TCS did not appear with counsel;
instead, Young appeared on behalf of TCS. The trial court first heard Suretec’s
emergency motion to consolidate and granted the motion. Young tried to argue the
motion for continuance he filed on behalf of TCS, but the court disallowed his
argument explaining, among other things:

      Okay. Mr. Young, when you were here last time, back in . . . . Okay.
      It was August, back in August of 2019, which is now — September,
      October, November, about two-and-a-half months ago. . . . I
      specifically told you that you could not represent the LLC. I made it a
      real point of telling you that you could not represent the LLC. You
      cannot speak for the LLC. You cannot file motions for the LLC. Your
      motion for continuance, it is signed by you as if you were an attorney.
      Now, I will not be reporting anybody, but you cannot do that, okay? I
      cannot consider this motion because it is not properly filed, because it
      was not filed by an attorney on behalf of an LLC.
The trial court then heard the Defendants’ motion to strike TCS’s pleadings. The
court granted the motion as TCS was not represented by counsel on the day of trial.
It also granted a default judgment against TCS, dismissing all of TCS’s claims
against the Defendants. The trial court proceeded with trial, hearing evidence on

                                          5
damages and attorney’s fees regarding Ski Team’s remaining counterclaims.

      After trial, the court signed an order granting the motion to strike as well as
a default judgment against TCS dismissing all of its claims. In its order, the court
specifically stated:

      This case was previously set for trial the two-week period beginning
      August 19, 2019. At that time Plaintiff, Texas Construction
      Specialists LLC was represented by counsel, Tom Dickens.
      On or about August 27, 2019[,] at a hearing on Plaintiff’s Motion for
      Continuance[,] the Court also simultaneously heard Counsel
      Dickens[’s] Motion to Withdraw as Counsel. The Court signed the
      Order of withdrawal and granted Plaintiff its Motion for Continuance.
      At that hearing Mr. Mark Young, the corporate representative for
      Texas Construction Specialists LLC personally appeared. Mr. Young
      was advised by the Court that this would be the last continuance and
      that he would be unable to represent the Plaintiff, the LLC, because he
      was not a lawyer and the LLC must be represented by counsel. The
      Court informed Mr. Young that if he appeared before the Court
      without counsel at the next trial setting that if a Motion to Strike
      Plaintiff’s pleadings was filed and default requested[,] I would have
      no option but to grant the motion. Mr. Young was strongly advised
      by the Court to obtain counsel for the LLC.
      The case was reset for trial for November 4, 2019.
      On November 4, 2019[,] the Court called the case for trial. Mr.
      Young appeared before the Court attempting to represent the LLC.
      Between August 27, 2019[,] and November 4, 2019[,] no appearance
      by a lawyer was made on behalf of the LLC.
      Defendants moved for a Motion to Strike the Plaintiff’s pleadings and
      after considering the Motion the Court finds based upon the above
      that the Motion must be GRANTED.
The court also signed a final judgment on November 4, 2019, ordering TCS to pay
Ski Team (1) damages for its breach of contract claim; (2) damages for the cost of
bonds; and (3) attorney’s fees incurred in this cause.

      TCS filed a motion for new trial, which the trial court denied. This appeal

                                          6
followed.

                                     ANALYSIS

       TCS presents four issues on appeal, arguing the trial court (1) abused its
discretion by failing to grant TCS’s motion for new trial; (2) erred by striking
TCS’s pleadings; and (3) erred by awarding Ski Team attorney’s fees. We will
consider these arguments in turn.

I.     Striking TCS’s Pleadings

       We begin by addressing TCS’s second issue, in which it contends that the
trial court erroneously struck TCS’s pleadings and rendered a default judgment
against it because “no notice of the motion to strike was given” and TCS was
represented by counsel.

       TCS incorrectly claims that “no notice of the motion to strike was given”
and that it had “no notice of the hearing or submission of the motion to strike.”
The record shows that the Defendants filed their motion to strike TCS’s pleadings
together with a “Notice of Submission on Defendants’ Motion to Strike Plaintiff’s
Pleadings” on October 9, 2019. The notice stated: “Please be advised that the
Motion to Strike Plaintiff’s Pleadings filed by Defendants . . . is set for submission
on October 21, 2019 at 8:00 a.m.” Further, in its order granting the Defendants’
motion to strike and dismissing all of TCS’s claims, the trial court specifically
stated that it had “informed Mr. Young that if he appeared before the Court without
counsel at the next trial setting that if a Motion to Strike Plaintiff’s pleadings was
filed and default requested[,] [the court] would have no option but to grant the
motion. Mr. Young was strongly advised by the Court to obtain counsel for the
LLC.” Young appeared at the trial setting on November 4 without counsel for
TCS.


                                          7
        TCS also incorrectly claims it was represented by Hall at the time the trial
court granted the Defendants’ motion to strike pleadings on November 4, 2019,
because the court (shortly before hearing that motion) had granted Suretec’s
motion to consolidate the second suit TCS had filed against Suretec into the first
suit TCS had filed against the Defendants.         TCS asserts that because it was
represented by Hall in the second suit, it then automatically was represented by
Hall in the first suit when the trial court consolidated the second suit into the first
suit.

        We reject TCS’s contention that it was represented by Hall against all
Defendants at the time the trial court struck its pleadings. Hall had explicitly
moved to withdraw as counsel in the first lawsuit and that motion was granted.
However, when the court consolidated the first and second suits, TCS was still
represented by Hall in the second suit as to its claims against Suretec. Nothing in
the record before us shows that Hall had moved to withdraw from the second suit
or that either trial court had granted such a motion. A party does not lose the
benefit of its counsel in a case through a consolidation of cases; therefore, we must
conclude that — after the cases were consolidated here — TCS remained
represented by Hall with respect to its second suit claim against Suretec alone.

        Here, the Defendants moved to strike TCS’s pleadings because TCS failed
to obtain counsel after both its attorneys, Hall and Dickens, were allowed to
withdraw in the first lawsuit. A limited liability company cannot represent itself in
a lawsuit but must be represented by a licensed attorney. See Sherman v. Boston,
486 S.W.3d 88, 95-96 (Tex. App.—Houston [14th Dist.] 2016, pet. denied).
“Allowing a non-attorney to present a company’s claim would permit the
unlicensed practice of law.” Id. at 95. However, TCS was represented by counsel
at the time it filed its pleadings. And there is no case law that supports a trial court

                                           8
striking properly filed pleadings for a limited liability company once the attorney
who filed the pleadings withdraws. The withdrawal does not void the pleadings.
Texas Rule of Civil Procedure 10 governs the withdrawal of attorneys and nothing
in that rule suggests that a withdrawal would somehow nullify or even affect
previously filed pleadings. Cf. Blanche v. First Nationwide Mortg. Corp., 74
S.W.3d 444, 450 (Tex. App.—Dallas 2002, no pet.) (summary judgment motion
filed by counsel who had not formally substituted into the case as provided for in
Rule 10 was not void; “[n]othing in the rule states or even suggests that a motion
filed by another attorney is void unless the rule’s requirements are met”).

      A trial court may not sanction a limited liability company like TCS by
striking its pleadings after its attorney withdraws because the limited liability
company has done nothing sanctionable under Texas Rules of Civil Procedure 215
or 13 at that point and there are lesser remedies available, such as dismissal for
want of prosecution. See TransAmerican Nat. Gas Corp. v. Powell, 811 S.W.2d
913, 917 (Tex. 1991) (trial court must consider lesser remedies); Onwuteaka v.
Gill, 908 S.W.2d 276, 281 (Tex. App.—Houston [1st Dist.] 1995, no writ) (trial
court abused its discretion by striking Onwuteaka’s pleadings with prejudice when
it could have “considered some lesser sanction other than striking Onwuteaka’s
pleadings, such as a dismissal for want of prosecution”).

      Thus, although the trial court correctly advised Young that TCS could not
proceed without an attorney and that the court could not consider any new
pleadings Young filed on behalf of TCS, the trial court nonetheless erroneously
struck TCS’s pleadings. Even so, the trial court’s error is harmless under the
circumstances of this case.

      When Young presented for trial on behalf of TCS, this was not an
“appearance” by TCS because it could not appear pro se but could only appear

                                          9
through counsel. When a party fails to appear for trial, the proper remedy is to
dismiss its case for want of prosecution. Cf. Wilson v. H-Town Towing LLC, No.
01-18-00805-CV, 2019 WL 1388018, at *1 (Tex. App.—Houston [1st Dist.] Mar.
28, 2019, no pet.) (mem. op.) (trial court can dismiss a case for want of prosecution
if the party seeking affirmative relief fails to appear for trial). “A dismissal for
failure to appear at trial or for want of prosecution should be without prejudice.”
Arrow Marble, LLC v. Estate of Killion, 441 S.W.3d 702, 707 (Tex. App.—
Houston [1st Dist.] 2014, no pet.) (citing Attorney Gen. of Tex. ex rel. Wash. v.
Rideaux, 838 S.W.2d 340, 341 (Tex. App.—Houston [1st Dist.] 1992, no writ)
(“[A] trial court’s authority to dismiss cases for want of prosecution does not
confer upon it the authority to adjudicate and deny the merits of the dismissed
claim.”)); Andrews v. ABJ Adjusters, Inc., 800 S.W.2d 567, 568 (Tex. App.—
Houston [14th Dist.] 1990, writ denied) (“As a general rule, a dismissal for want of
prosecution with prejudice is improper.”). The trial court’s judgment effectively
did just that: it dismissed TCS’s affirmative claims2; any error is harmless.

       Likewise, regarding TCS’s claim against Suretec (consolidated from the
second suit into the first suit), the trial court’s judgment dismissed the claim when
TCS failed to appear with counsel at trial to prosecute the claim against Suretec.
Any error in striking TCS’s pleadings is harmless because TCS did not appear
through counsel to prosecute claims despite having notice of trial.3

       Therefore, based on the specific facts of this case, we conclude that the trial
court erroneously struck TCS’s pleadings but that any such error was harmless

       2
         The trial court’s judgment could be read to be a dismissal with prejudice, but TCS did
not object to this in the trial court, thereby waiving any issue. See Andrews, 800 S.W.2d at 569
(dismissal “with prejudice” waived because appellant failed to preserve complaint by presenting
alleged error to the trial court). TCS also raised no complaint on appeal.
       3
           We address notice of trial further in section II.

                                                   10
because striking TCS’s pleadings and then dismissing TCS’s claims had the same
result as if the trial court had used the proper remedy and dismissed TCS’s claims
for want of prosecution. Accordingly, we overrule TCS’s second issue.

II.    Motion for New Trial

       In its first issue, TCS asserts the trial court abused its discretion by denying
TCS’s “uncontested Craddock motion for new trial” because it had no notice of the
trial setting.

       A.        Standard of Review and Governing Law

       A trial court’s denial of a motion for new trial is reviewed for abuse of
discretion. In re Marriage of Sandoval, 619 S.W.3d 716, 721 (Tex. 2021). It is
well established Texas law that in order to set aside a default judgment under
Craddock, the movant must show: (1) the failure to answer was not intentional or
the result of conscious indifference on his part, but was due to accident or mistake;
(2) the motion for new trial sets up a meritorious defense; and (3) granting a new
trial will cause no undue delay or otherwise injure the party taking the default
judgment. See Craddock v. Sunshine Bus Lines, Inc., 133 S.W.2d 124, 126 (Tex.
[Comm’n Op.] 1939); see also Sutherland v. Spencer, 376 S.W.3d 752, 754 (Tex.
2012).

       When a motion for new trial presents a question of fact upon which evidence
must be heard, the trial court is obligated to hear the evidence if the facts alleged
by the movant would entitle him to a new trial. In re Marriage of Sandoval, 619
S.W.3d. at 721. “And when the factual allegations in a movant’s affidavit are not
controverted, it is sufficient if the motion and affidavit provide factual information
that, if taken as true, would negate intentional or consciously indifferent conduct.”
Id.


                                          11
      If a movant establishes that it had no actual or constructive notice of the trial
setting, the movant has established the first Craddock element.              See Tex.
Underground Utils., Inc. v. Sw. Bell Tel. Co., No. 01-19-00814-CV, 2021 WL
3356847, at *4 (Tex. App.—Houston [1st Dist.] Aug. 3, 2021, pet. filed) (mem.
op.); Limestone Constr., Inc. v. Summit Commercial Indus. Props., Inc., 143
S.W.3d 538, 544 (Tex. App.—Austin 2004, no pet.). Once the movant establishes
such lack of notice, due process relieves it from the burden of proving the second
and third Craddock elements.       See Tex. Underground Utils., Inc., 2021 WL
3356847, at *4; Limestone Constr., Inc., 143 S.W.3d at 544; see also Mathis v.
Lockwood, 166 S.W.3d 743, 744 (Tex. 2005) (per curiam) (holding lack of notice
renders analysis under second Craddock element unnecessary and acknowledging,
without deciding, that courts of appeals have also held that lack of notice renders
analysis under third Craddock element unnecessary); Lopez v. Lopez, 757 S.W.2d
721, 723 (Tex. 1988) (per curiam) (movant without actual or constructive notice of
trial need not show meritorious defense to be entitled to new trial); In the Interest
of L.H., No. 14-19-00960-CV, 2021 WL 3358249, at *2 (Tex. App.—Houston
[14th Dist.] Aug. 3, 2021, no pet.) (mem. op.) (if party proves no notice was given
of trial setting, court dispenses with the second and third Craddock elements).
However, we presume that a trial court will hear a case only when notice has been
given to the parties. Felt v. Comerica Bank, 401 S.W.3d 802, 806 (Tex. App.—
Houston [14th Dist.] 2013, no pet.).

      B.     Notice of Trial Setting

      TCS contends the trial court called this case to trial on November 4, 2019,
but TCS only received notice of a trial setting for November 5, 2019. TCS points
to the trial court’s order of August 27, 2019, granting TCS’s motion for
continuance and resetting trial for November 5, 2019. Contrary to TCS’s assertion,

                                          12
the record shows that TCS received proper notice and knew the trial court set trial
in this case for November 4, 2019.

       Although the trial court reset trial for November 5, 2019 (the seventh trial
setting) when it granted TCS’s motion for continuance, it thereafter sent notice to
the parties that trial would commence on November 4, 2019. First, the court
coordinator sent an email on October 24, 2019, to the Defendants’ counsel and to
TCS’s representative, Young, because TCS still had not hired an attorney for
representation. The email stated that the trial court “has this case on STANDBY
starting the 11/4/19 trial docket. This status is for the two week docket starting
November 4th, 2019.” Young and the Defendants then received the following
notice from the trial court via email on the morning of October 28, 2019: “Court
has ASSIGNED this case to start 11/4/19 @ 1:30 p.m. Please be sure to file and
exchange[] all pre-trial motions and documents.”4

       Further, Young acknowledged in a motion for continuance he filed on behalf
of TCS on October 31, 2019, that he had notice that trial was set for November 4.
He requested the trial court grant TCS’s “motion for continuance of the current
trial setting now set for November 4, 2019 for six months.” Moreover, in Young’s
affidavit in support of TCS’s motion for new trial, he avers that he received notice
of the November 4, 2019 trial setting: “On October 28, 2019, I received an email
from [the] Court Coordinator, stating that this case is assigned to start on
November 4, 2019.”            Thus, the record establishes that TCS received and had
notice of the trial setting for November 4, 2019.


       4
           We note that because this was not the first trial setting, the parties were not entitled to
“reasonable notice of not less than forty-five days” as required by Rule 245 to the parties of a
first setting for trial; instead, when a case has previously been set for trial, the court “may reset a
contested case to a later date on any reasonable notice to the parties.” Here, TCS does not
complain that notice was not reasonable but that it received no notice.

                                                  13
       To the extent TCS asserts that Hall did not have notice of trial, we reject
such a contention in this case. As we have stated, because we presume that the
trial court will hear a case only when notice has been given to the parties, we begin
with a presumption that a party had notice of the trial court setting. Felt, 401
S.W.3d at 806. To overcome this presumption, a party must affirmatively show its
lack of notice. Id. “‘This burden may not be discharged by mere allegations,
unsupported by affidavits or other competent evidence, that the appellant did not
receive proper notice.’” Id. (quoting Campsey v. Campsey, 111 S.W.3d 767, 772
(Tex. App.—Fort Worth 2003, no pet.)). Neither Hall nor Young denies in his
affidavit that Hall had actual notice of the November 4, 2019 trial setting. No
evidence in the record establishes that Hall did not have actual notice of trial as is
required to overcome the presumption that he had notice of trial. See id. at 806,
808.

       C.    Uncontroverted Affidavits

       TCS also argues in its appellate brief that the trial court should have granted
its motion for new trial because Ski Team did not controvert the two affidavits
TCS filed in support of its motion. In that regard, TCS states in its brief that “the
party challenging a trial court judgment for lack of notice has the burden of
proving there was not proper notice, and must produce evidence in addition to an
allegation in a motion for new trial.”         It then states that “[h]ere, TCS filed
uncontroverted affidavits from Mark Young and Ron Hall, that the failure to
appear on November 4 was not intentional, but rather a belief that trial was set for
November 5, and that TCS had counsel as of that date regardless. This is more
than a sufficient explanation to trigger a new trial under Craddock.”

       As we already discussed, the record shows that (1) the trial court sent notice
of the November 4, 2019 trial setting via email to TCS; (2) TCS was well aware

                                          14
that trial was set for that date because Young stated as much in the motion he filed
on behalf of TCS requesting the trial court grant TCS’s “motion for continuance of
the current trial setting now set for November 4, 2019 for six months;” (3) Young
came to argue the motion for continuance on November 4, 2019; (4) Young’s
affidavit establishes that TCS in fact received notice of the November 4, 2019 trial
setting because Young averred that he received an email on October 28, 2019,
“stating that this case is assigned to start on November 4, 2019”; and (5) no
evidence, including Hall’s and Young’s affidavits, establishes that Hall did not
have actual notice of trial.

      To the extent TCS’s statement that the “failure to appear on November 4
was not intentional, but rather a belief that trial was set for November 5” is an
attempt to satisfy the first Craddock element that its failure to appear with counsel
for trial was not intentional or the result of conscious indifference because it cannot
prove lack of notice, it is inconsequential in this case.

      Even if we assume that TCS’s statements provide a reasonable explanation
for TCS’s failure to appear for trial with counsel on November 4, 2019, and are
sufficient to satisfy the first Craddock element, TCS has presented no arguments
with regard to the second and third Craddock elements on appeal. TCS did not
argue on appeal, as required by Craddock, that it established in its motion for new
trial in addition to the first Craddock element also (1) a meritorious defense; and
(2) that granting a new trial would not cause undue delay or otherwise injure Ski
Team. See Stewart v. C.L. Trammell Props., Inc., No. 05-04-01027-CV, 2005 WL
2234637, at *2 (Tex. App.—Dallas Sept. 15, 2005, no pet.) (supp. mem. op. on
reh’g). In fact, TCS states at least twice in its brief that when there is no proper
notice of trial, a movant need not establish the second and third Craddock elements
to be entitled to a new trial—seemingly relying on its argument that it did not

                                           15
receive proper notice and therefore did not need to establish the second and third
Craddock elements.

       It is not enough for a party to argue all three Craddock elements in its
motion for new trial, but a party must also raise and address all three elements on
appeal. See In re Marriage of Williams, No. 06-20-00095-CV, 2021 WL 1521978,
at *2 (Tex. App.—Texarkana Apr. 19, 2021, pet. filed) (mem. op.) (“It is not
enough for appellant to argue the Craddock elements only in his motion for new
trial; rather, compliance with Craddock must also be raised on appeal.”); In re
Marriage of Jackson, No. 10-17-00403-CV, 2018 WL 4925780, at *1 (Tex.
App.—Waco Oct. 10, 2018, no pet.) (mem. op.) (same); Stewart, 2005 WL
2234637, at *2 (same).

       Because TCS had notice of the November 4, 2019 trial setting and failed to
establish it was entitled to a new trial under Craddock, we conclude that the trial
court did not abuse its discretion when it denied TCS’s motion for new trial.
Accordingly, we overrule TCS’s first issue.

III.   Attorney’s Fees

       A.    Waiver

       In its third issue, TCS contends that the trial court erroneously awarded Ski
Team attorney’s fees because Texas Civil Practice and Remedies Code section
38.001 only allows recovery against an individual or corporation.

       Ski Team sought attorney’s fees, among other things, under Texas Civil
Practice and Remedies Code section 38.001(8), which provided at the time this
case commenced that “[a] person may recover reasonable attorney’s fees from an
individual or corporation, in addition to the amount of a valid claim and costs, if
the claim is for . . . an oral or written contract.” See Act of June 6, 1979, 66th

                                         16
Leg., R.S., ch 314, 1979 Tex. Gen. Laws 718, 719 (amended 2021) (current
version at Tex. Civ. Prac. & Rem. Code Ann. § 38.001(a), (b)(8)).5 On appeal,
TCS argues that this statute does not authorize a person to recover attorney’s fees
against a limited liability company.

       TCS is correct that this court has previously held that section 38.001 does
not authorize the recovery of attorney’s fees in a breach of contract action against a
limited liability company. See Alta Mesa Holdings, L.P. v. Ives, 488 S.W.3d 438,
452-53 (Tex. App.—Houston [14th Dist.] 2016, pet. denied). Nonetheless, we
have held that a party wishing to argue on appeal that a statute does not authorize
an award of attorney’s fees must preserve its complaint in the trial court. Enzo
Invs., LP v. White, 468 S.W.3d 635, 651 (Tex. App.—Houston [14th Dist.] 2015,
pet. denied); see also Petrohawk Props., L.P. v. Jones, 455 S.W.3d 753, 782 (Tex.
App.—Texarkana 2015, pet. dism’d).                To preserve a complaint for appellate
review, a party must present a timely request, objection, or motion that states the
specific grounds for the desired ruling unless the specific ground was apparent
from the context. Tex. R. App. P. 33.1(a); see also Johnson v. Nat’l Oilwell Varco,
LP, 574 S.W.3d 1, 9 (Tex. App.—Houston [14th Dist.] 2018, no pet.).

       Here, TCS has not preserved its complaint for review. In its motion for new
trial, TCS stated it “objects to the judgment as to the amount of damages,
attorney’s fees under Chapter 38 which are not segregated, and any other
objections that TCS can make wherein the judgment cannot stand as a default
based upon [Ski Team]’s pleadings and evidence.”                     “[T]he cardinal rule for
preserving error is that an objection must be clear enough to give the trial court an

       5
          The amended text in section 38.001 is effective for attorney’s fees in actions
commenced on or after September 1, 2021 and provides that a person may recover attorney’s
fees from a limited liability company if the claim is for an oral or written contract. See Tex. Civ.
Prac. & Rem. Code Ann. § 38.001(a), (b)(8).

                                                17
opportunity to correct it.” Arkoma Basin Expl. Co. v. FMF Assocs. 1990-A, Ltd.,
249 S.W.3d 380, 387 (Tex. 2008). This statement does not sufficiently apprise the
trial court that section 38.001 does not authorize attorney’s fees to be awarded
against limited liability companies. Thus, TCS failed to preserve its complaint that
section 38.001 does not authorize a person to recover attorney’s fees against a
limited liability company by failing to state its objection “with sufficient specificity
to make the trial court aware of the complaint.” See Tex. R. App. P. 33.1(a).
Accordingly, we overrule TCS’s third issue.

      B.     Segregation of Fees

      In its fourth issue, TCS argues that the trial court erred by awarding Ski
Team attorney’s fees when it did not properly segregate recoverable from
unrecoverable fees. In that regard, TCS argues that Ski Team’s attorney’s fees
“relating to its breach of contract issues” are unrecoverable under chapter 38 and,
even though “fees under Texas Property Code” are recoverable, Ski Team made no
effort to segregate these fees from the unrecoverable fees incurred for any breach
of contract claim.

      However, because TCS failed to preserve its complaint that Ski Team’s
attorney’s fees are unrecoverable under section 38.001, these fees were
recoverable. The trial court, thus, did not err in awarding them despite any alleged
failure to segregate attorney’s fees sought for a breach of contract claim from fees
sought for a Texas Property Code claim TCS states are recoverable. Accordingly,
we overrule TCS’s fourth issue.

                                    CONCLUSION

      We affirm the trial court’s judgment.



                                          18
                                      /s/    Meagan Hassan
                                             Justice


Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                        19